DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  
Regarding applicant’s argument that the utilization of Miura is an improper combination, such arguments are not persuasive because the injection system of Hirose, which utilizes the check valve and corresponding components, provide the piston retraction and extension [0068, 0070]. Further, Miura discloses that a nozzle cover contacts the vehicle is capable of causing damage, and provides a piston motion that safeguards against such an occurrence (Miura abstract). Also Hirose showcases that a nozzle cover is in contact with a vehicle (Fig.3), and Hirose does not disclose that the piston motion is smooth in order to prevent damaging of the vehicle. The absence of a teaching of the piston causing damage does not equate to the teaching of an absence of such damage occurring, thus it is reasonable for one of ordinary skill in the art to perform such a modification to provide a known configuration of the piston and related components which prevents damage. The argument that substitution of the piston extension system of Miura into that of Hirose would render the invention unsatisfactory for its intended purpose is also not persuasive because the modification would merely replace one injection system with another and the headlamp cleaner would still be capable of cleaning a headlamp as it is still capable of extending/retracting and spraying liquid. As both the Miura reference and the Hirose reference are both headlamp cleaners, it is reasonably expected that the injection system which may be of any type...” It appears that disclosure of a diaphragm and other various elements are merely showcasing an exemplary check valve as which can be found in “JP-A-8-58533” (see Hirose [0044]). Thus there is an understanding that so long a check valve is capable of allowing the piston to expand/retract based on fluid pressure, the headlamp cleaner is capable of functioning. Since the headlamp cleaner of Miura performs exactly such a feature of extending and retracting a piston based on fluid pressure, as well as spraying a headlamp cleaner, to modification of Hirose to include certain elements of Miura would be perfunctory to one of ordinary skill in the art. 
Regarding applicant’s argument that the elastic cover of Hirose is never intended to be attached to the vehicle. The claim recites that the bracket be fixed to the to a rear side of the body panel. In this instance the term fixed is being interpreted in its plain meaning defined by Merriam-Webster as: securely placed or fastened (accessed 02/16/2021 see https://www.merriam-webster.com/dictionary/fixed). Since Hirose mentions that the elastic cover is compressed between the mating protrusions ref 145-146 and the panel of the bumper ref 136 (Hirose [0062]), such an elastic cover reads on the term fixed. Thereby the Hardy reference which discloses a method of fixing a bracket to a body panel is wholly proper, as another known method by which to securely fix the elastic cover and bracket both to the bumper. Thus, the teachings of Hardy are capable of being applied to either the elastic cover of Hirose or the 
Regarding applicant’s argument directed towards the mating protrusions. Examiner never states that mating projections are removed, only those termed 147-149. The mating projections 145-146 which secure the bracket to the elastic cover are maintained in order fix the bracket and elastic cover to each other and the bumper (Hirose [0062]). With respect to applicant’s specific argument directed towards ref 149, the purpose of ref 149 is merely to reduce the load on mounting pieces 148 (Hirose [0074]) which are no longer required by way of the modification. Thus, it would not be expected that one of ordinary skill in the art would perform the modification to retain an element that has lost its functional purpose, similar reasoning would apply to refs 147/147a (see Hirose [0054-0055 & 0075])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711